DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
To be specific, the preamble of claims 1 and 6 are drawn to a “system” and a “method,” which typically fall within the “machine” and “process” categories of patent eligible subject matter, respectively.  (Step 1: YES).
Turning to the body of the claims, the limitations of claims 1 and 6 require inter alia the following functions:
“(A) registering...a string of a signature fragment received from a signature fragment list as a registration pattern of a front stage of a signature by taking into account length and uniqueness of the string;
(B) receiving...the signature fragment from the signature fragment list, and registering the string of the signature fragment as a registration pattern of a rear stage when there is no registration signature fragment of the rear stage; and
(C) performing...attack detection....”

However, each of these functions can be performed in the human mind.  In addition to the foregoing functions, the limitations of claims 1 and 6 further require the following elements: “a search front stage optimizer”; “a search rear stage optimizer”; and “a detection engine.”  However, as claimed, none of these elements require any structure (Step 2A: YES).
Regarding the matter of significantly more, the foregoing “system” and “method” of claims 1 and 6 do not include any elements other than the limitations that are directed to the mental process set forth above.  Therefore, these claims do not include additional elements that are sufficient to amount to significantly more than the aforementioned judicial exception.  (Step 2B: NO).
Regarding claims 2-5 and 7-10, these claims are rejected for failing to cure the foregoing deficiency of their base claims 1 and 6, respectively, because the limitations of claims 2-5 and 7-10 fail to require anything more than a mental process.
Claims 1-5 are also rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter because they do not actually fall within at least one of the four categories of patent eligible subject matter.
To be specific, claim 1 is drawn to a “system,” which typically falls in the “machine” category of patent eligible subject matter.  And claim 1’s “system” comprises: “a search front stage optimizer”; “a search rear stage optimizer”; and “a detection engine.”  However, as claimed, none of these components are inherently structural.
Indeed, as claimed, the limitations of each component in the “system” of claim 1 can be met by mere software.  Therefore, the “system” of claim 1 is directed to non-statutory subject matter because: (1) “software” does not fall into any of the four categories of patent eligible subject matter; and (2) the “system” of claim 1 is not actually directed to a “machine” since its limitations are non-structural, i.e., they fail to 
Claims 2-5 are also rejected under 35 U.S.C. 101 because they are also directed to non-statutory subject matter since they fail to cure the foregoing deficiency of claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kencl et al. (US 2008/0010278 A1, hereinafter Kencl) in view of Venkatachary (US 7,613,755 B1, hereinafter Venkatachary).
Regarding claims 1 and 6, Kencl teaches a multi-pattern policy detection system (120, FIG. 1) (¶ 16 “device 120 may include security processor 130”; ¶ 18 “Security processor 130 may include a pattern recognizer 136...pattern recognizer 136 may implement...a multi-pattern matching algorithm”; note: device 120 may be a “system” that “enforces security policies” [see ¶ 15] that relate to multi-pattern matching/detection [see ¶ 18, 16]) comprising:
a search front stage optimizer (138, FIG. 1 / 338, FIG. 3) configured to register (708, FIG.  7) a string of a signature fragment received from a signature fragment list (244, FIG. 2) as a registration pattern of a front stage of a signature by taking into 
a search rear stage optimizer (136, FIG. 1 / 336, FIG. 3) configured to receive the signature fragment from the signature fragment list when there is no registration signature fragment of the rear stage (¶ 29, 19 “signature fragments/predefined substrings...may be provided to/received by pattern recognizer 136”; note: Kencl’s “pattern recognizer” is a “search rear stage optimizer” because it “more efficiently” executes/optimizes the last stage/rear-end of Kencl’s search, and search rear stage optimizer 136/336 may be provided with/receive signature fragments/predefined 
a detection engine (130, FIG. 1) configured to perform attack detection by using the front stage of the search front stage optimizer and the rear stage of the search rear stage optimizer (¶ 18 “detection engine/Security processor 130 may include a pattern recognizer 136”; ¶ 19 “detection engine/security processor 130 may include a substring detector 138...detecting...a virus or other type of undesirable data/an attack”),
wherein the signature fragment is a signature index (¶ 21 “Rather than repeat a substring, predefined substrings/fragments [] may include one entry for identical substrings”; note: Kencl’s predefined substrings/fragments are “signature indices” because they are each used to identify/represent one or more signatures [see ¶ 21]).
However, Kencl does not explicitly disclose, yet Venkatachary teaches: register a signature index as a registration pattern of a rear stage (105, FIG. 1) (col. 6, lns. 53-64 “forwards the signature group index and the packet region specifier to the network search engine 105 which, in turn, carries out a string matching operation to determine if any of the signatures within signature group E2 are located within region R5 of the packet...the [] packet...is evaluated...for the limited set of signatures in signature group E2”; note: Venkatachary’s engine 105 is a “rear stage” because it executes during the last stage/rear-end of Venkatachary’s search—as opposed to TCAM 103, which may execute during the initial stage/front-end of Venkatachary’s search [see: col. 6, lns. 53-64], also note that rear stage 105 must record/register Venkatachary’s signature group index in order to search for “sequences that match the signatures within [the index’s] signature group” [see: col. 6, lns. 29-36; col. 3, lns. 4-11] ).
.
Claims 2, 5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kencl in view of Venkatachary further in view of Brock et al. (US 2003/0110393 A1, hereinafter Brock).
Regarding claims 2 and 7, Kencl in view of Venkatachary teaches all of the limitations of claims 1 and 6, as previously stated, and further teaches:
the string of the signature fragment received from the signature fragment list (Kencl ¶ 19, 20 “signature fragments/predefined substrings stored in substring library 140 may be provided to/received by substring detector 138”);
the registration pattern of the front stage of the signature (Kencl ¶ 23, 29, 40, 41 “composing predefined fingerprints/registration patterns”); and
the search front stage optimizer registers (Kencl: 708, FIG.  7) the string as the registration pattern of the front stage of the signature (Kencl ¶ 41 “composing predefined fingerprints may [] include storing/registering 708 the predefined fingerprints/ registration patterns).
Brock teaches: wherein, when a detection frequency (201E-203E, FIG. 2) of a corresponding string (201-203, FIG. 1) of a signature is lower than a detection frequency of a registration pattern of a front stage of the signature, a search front stage optimizer (135, FIG. 1) registers (540, FIG. 5) the corresponding string as the registration pattern of the front stage of the signature (¶ 43 “create a [] signature and register/store 540 the [] signature in cache 135”; ¶ 32, 15 “signatures associated with system events that are observed...frequently may be registered/stored in a cache/front stage”; note: it is implicit that a signature is registered/stored 540 in a cache/front stage 135 when its frequency is lower than that of a signature in the cache/front stage 135 because Brock removes “from cache 135 any [] signatures [that] have become inactive” [see ¶ 44, 43]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Brock for having a cache/ search front stage optimizer register/store a signature that has been detected less frequently than a signature in the cache/search front stage optimizer.  The teachings of Brock, when used with the string of the signature fragment received from system of Kencl in view of Venkatachary’s signature fragment list, will improve the system by enabling its search front stage optimizer to search for infrequently detected signature fragments.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claim 5, Kencl in view of Venkatachary teaches all of the limitations of claim 1, as previously stated, and further teaches:

wherein the search rear stage optimizer is a device (Kencl ¶ 18 “security processor 130 may include a pattern recognizer/search rear stage optimizer 136”; note: Kencl’s search rear stage optimizer 136/336 may be embodied within a “device,” such as a “microprocessor” [see Kencl ¶ 16, 18, 29]).
However, Kencl in view of Venkatachary does not explicitly disclose, yet Brock teaches: wherein a device registers a signature in a front stage of a registration signature which is a current comparison target when a load influence degree is small and a detection frequency is low, so that a comparison priority is processed to be high (¶ 33 “the most recently occurring signature event may be judged to be the most likely to occur next and therefore be ranked...at the top of a search list”; note: it is implicit (1) that new signatures have a low frequency because they are new and (2) that the load 
Before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to utilize the teachings of Brock for prioritizing a low frequency signature that has a small load influence, such as a “new signature.”  The teachings of Brock, when used within the system of Kencl in view of Venkatachary’s search rear stage optimizer, will improve the system’s security against new threats by having the system’s search rear stage optimizer prioritize a new threat’s detection despite the low number of occurrences of such a threat.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claim 9, Kencl in view of Venkatachary teaches all of the limitations of claim 1, as previously stated, and teaches further comprising:
(E) checking, by the search rear stage optimizer, signature information of the signature fragment, when there is the registration signature fragment (Kencl ¶ 29, 19 “signature fragments/predefined substrings...may be provided to/received by pattern recognizer 136 to check/perform further pattern recognition”; note: Kencl’s search rear stage optimizer 136/336 may be provided with/receive signature fragments/predefined substrings when there is a registration signature fragment of the rear stage and when there is no registration signature fragment of the rear stage [see Kencl ¶ 19, 29]); and

wherein the search rear stage optimizer is a device (Kencl ¶ 18 “security processor 130 may include a pattern recognizer/search rear stage optimizer 136”; note: Kencl’s search rear stage optimizer 136/336 may be embodied within a “device,” such as a “microprocessor” [see Kencl ¶ 16, 18, 29]).
However, Kencl in view of Venkatachary does not explicitly disclose, yet Brock teaches:
(E) by a device, when there is the registration signature, determining whether a load influence degree is small (¶ 32 “observed frequencies of occurrence determined according to the occurrence data”; ¶ 33 “the most recently occurring signature event may be determined/judged to be the most likely to occur next and therefore be ranked... at the top of a search list”; note: it is implicit (1) that new signatures have a low frequency because they are new and, thus, (2) the load influence of signatures with a low frequency may be considered small because they are infrequent, also note that a signature must be recorded/registered in order to be ranked [see ¶ 33]);
(F) determining, by the device, a detection frequency when the load influence degree is small (¶ 32 “detection frequency/observed frequencies of occurrence determined according to the occurrence data”; ¶ 33 “the most recently occurring signature event may be determined/judged to be the most likely to occur next and therefore be ranked...at the top of a search list”; note: it is implicit (1) that new 
(G) performing, by the device, signature registration when it is determined in (F) that the detection frequency is low (¶ 33 “the most recently occurring signature event may be determined/judged to be the most likely to occur next and therefore be ranked...at the top of a search list”; note: it is implicit (1) that new signatures have a low detection frequency/frequency of occurance because they are new and (2) that the load influence of signatures with a low frequency may be considered small because they are infrequent, therefore such a “new signature” would then be registered because Brock would give it priority by ranking such a signature “at the top of a search list” [see ¶ 33]).
Before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to utilize the teachings of Brock for recording/registering a low frequency signature that has a small load influence, such as a “new signature.”  The teachings of Brock, when used with the signature fragment registration feature of the system of Kencl in view of Venkatachary’s search rear stage optimizer, will improve the system’s security against new threats by having the system’s search rear stage optimizer search for a new threat despite the low number of occurrences of such a threat.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claim 10, Kencl in view of Venkatachary further in view of Brock teaches all of the limitations of claim 9, as previously stated, and further teaches: .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kencl in view of Venkatachary further in view of Ma et al. (US 2010/0192225 A1, hereinafter Ma).
Regarding claim 4, Kencl in view of Venkatachary teaches all of the limitations of claim 1, as previously stated, and further teaches:

wherein the signature fragment is a substring and the signature is a string (Kencl ¶ 19, 20, 23 “signature fragments/pattern substrings 244”; note: Kencl’s signatures 242 are “strings” [see Kencl ¶ 21]); and
the search front stage optimizer (Kencl: 138, FIG. 1 / 338, FIG. 3) (Kencl ¶ 25, 19 “search front stage optimizer/substring detector”),
wherein the search front stage optimizer is a device (Kencl ¶ 19 “security processor 130 may include a substring detector/search front stage optimizer 138”; note: Kencl’s search front stage optimizer 138/338 may be embodied within a “device,” such as a “microprocessor” [see Kencl ¶ 16, 19, 25]).
However, Kencl in view of Venkatachary does not explicitly disclose, yet Ma teaches: wherein, when a string includes a normal expression, a corresponding substring of the string is composed of a simple string extracted from the string by a device (¶ 13 “the control unit of the computing device may extract a substring/signature or pattern fingerprint from each of the explosive normal/regular expressions/string...the substring/signature fingerprint generally comprises a pure string/a simple string”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Ma for extracting a simple string/a pure string from a string of normal/regular expressions.  The teachings of Ma, when used within the system of Kencl in view of Venkatachary’s search front stage optimizer, will prevent state replications and thereby reduce the search front stage optimizer’s load by enabling it to omit ambiguous characters (e.g., replication and range 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalish Bell whose telephone number is (571) 272-5294.  The examiner can normally be reached on 9am-5pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  






/KALISH K BELL/Examiner, Art Unit 2432


/MORSHED MEHEDI/Primary Examiner, Art Unit 2432